El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
*455Los apelados solicitan la desestimación del presente re-curso fundados en la teoría de que una orden levantando en parte un embargo no es apelable. Tal orden es una de-cisión dentro del significado de la sección 14 de la “Ley para asegurar la efectividad de sentencias,” aprobada el 1 de marzo de 1902 (Estatutos Revisados, see. 5246), que pro-vee como sigue:
“Toda resolución del tribunal será ejecutoria desde luego, pu-liendo consignarse por la parte perjudicada la oportuna protesta, a los efectos del recurso que la Ley de Procedimientos le conceda contra la sentencia definitiva.”
El artículo 295 del Código de Enjuiciamiento Civil de 1904 (Estatutos Revisados, seo. 5338), expresamente auto-riza la apelación “de una providencia anulando o negándose a anular un embargo.”
Los letrados de los apelados fian dicho cuanto puede decirse en apoyo de la moción. La cuestión fue resuelta por esta corte en el caso de Trautman v. La Sociedad Trautman & Acha, 31 D.P.R. 268, y en el de Santiago v. Maldonado, id. 280. Allí se dijo, según consta en el sumario del caso de Santiago, que:
“Una resolución negando la nulidad de un embargo puede ser apelada independientemente de la apelación contra la sentencia defi-nitiva a condición de que se establezca dentro de diez días de dictada la orden, cuyo precepto no es incompatible con la sección 14 de la ley para asegurar la efectividad de las sentencias.”
Si un alegato como el que ahora tenemos ante nos hu-biera sido presentado hace diez años en cualquiera de los casos que acabamos de mencionar, quizá se hubiese llegado a una conclusión distinta. Cuestiones debatibles de proce-dimiento deben ser consideradas como ya resueltas una vez determinadas por decisiones judiciales que en la práctica han sido seguidas durante una década. Esto es especial-mente cierto cuando, como en el presente caso, el efecto de .alterar una regla establecida sería convertir en nugatoria *456la- última de dos disposiciones qne pueden ser consideradas como que conceden un remedio y como que son acumulati-vas en sus disposiciones autorizando la apelación “de una providencia anulando o negándose a anular un embargo”.

Debe declararse sin lugar la moción.